Citation Nr: 0712546	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  03-22 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for claimed diabetes 
mellitus due to exposure to herbicides.  

2.  Entitlement to an evaluation in excess of 60 percent for 
the service-connected lumbosacral strain with degenerative 
disc disease (low back disability).  


(The issue of service connection for diabetes mellitus due to 
exposure to herbicides will be addressed in a separate 
decision at a later date.)  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from October 1958 
to July 1969 and from February 1979 to September 1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the RO, 
which denied service connection for diabetes mellitus and 
granted a 60 percent evaluation for service-connected low 
back disability, effective on May 30, 2001.  

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, No. 04-491 
(U.S. Vet. App. August 16, 2006), that reversed a decision of 
the Board which denied service connection for disabilities 
claimed as a result of exposure to herbicides.  VA disagrees 
with the Court's decision in Haas and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit.  

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas.  

The specific claims affected by the stay include those 
involving claims based on herbicide exposure in which the 
only evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam, as in this case.  Once a final decision is reached 
on appeal in the Haas case, the adjudication of any cases 
that have been stayed will be resumed.  

In a rating decision in February 2003, the RO granted the 
veteran special monthly compensation at the housebound rate, 
effective on May 30, 2001.  This was assigned based on the 
veteran having service-connected arteriosclerotic heart 
disease, coronary artery disease, status post myocardial 
infarction and coronary artery bypass graft, rated as 100 
percent disabling, and the additional service-connected low 
back disability, independently rated as 60 percent disabling.  



FINDINGS OF FACT

1.  A 60 percent evaluation was the maximum schedular rating 
under the criteria for low back disability, in the absence of 
unfavorable ankylosis or fracture of the vertebra with cord 
involvement, prior to September 26, 2003.  

2.  The service-connected low back disability currently is 
shown to be productive of pain with flexion to 40 degrees, 
and total range of motion of 160 degrees, on examination in 
July 2005; no related neurological deficit is demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 60 
percent for service-connected low back disability have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5285 thru 
5295; 38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5235 
thru 5243 (2006).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Unfortunately, notice to the veteran was not sent in this 
case until later in the claims process.  

Nevertheless, in May 2005, the RO sent the veteran a letter 
in which he was informed of the requirements needed to 
establish entitlement to an increased evaluation.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file.  

In the above-noted letter, the veteran was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his possession that pertains to a 
claim.  

The Board notes that the veteran was not informed about 
disability ratings and effective dates that might apply if 
his increased rating claim was granted.  However, since the 
veteran's claim is being denied, no new disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that a 
relevant VA examination was conducted in July 2005.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2006).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).  

Separate diagnostic codes identify the various disabilities.  
In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  
38 C.F.R. § 4.7 (2006).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, which is the situation with respect to the veteran's 
low back disability, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  


Schedular Criteria

During the course of this appeal, regulatory changes amended 
the rating criteria for evaluating intervertebral disc 
syndrome effective on September 23, 2002. See 67 Fed. Reg. 
54,345-54,349 (2002).  Effective on September 26, 2003, VA 
revised the criteria for diagnosing and evaluating the spine.  
See 68 Fed. Reg. 51454-51458 (2003).

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  

The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  

The September 2005 Supplemental Statement of the Case 
provided both the relevant new and old schedular criteria for 
the veteran's service-connected low back disability.  
Therefore, there is no prejudice to the veteran for the Board 
to apply the all appropriate regulatory provisions, both new 
and old, in our appellate adjudication of this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Under the previous rating criteria for a low back disorder, 
slight limitation of the lumbar spine was assigned a 10 
percent disability rating.  A 20 percent evaluation was 
assigned for moderate limitation of motion, and a 40 percent 
evaluation was assigned for severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292  (2002).  

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated under 38 C.F.R. Section 4.71a, Diagnostic Code 
5293.  Under this diagnostic code, a 60 percent evaluation is 
assigned when there is evidence of pronounced disability with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief; a 
40 percent evaluation is assigned when there is severe 
disability with recurrent attacks and only intermittent 
relief; a 20 percent evaluation is assigned when there is 
moderate disability with recurring attacks; a 10 percent 
evaluation is assigned when there is mild disability; and a 
noncompensable evaluation is assigned for postoperative 
intervertebral disc syndrome that is cured.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).  

Additionally, a 10 percent evaluation was warranted for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent evaluation was for assignment with muscle spasm on 
extreme forward bending, and unilateral loss of lateral spine 
motion in standing position.  For severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, a 40 percent evaluation was assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).  

With respect to intervertebral disc syndrome, beginning 
September 23, 2002, this disorder could be rated for 
incapacitating episodes.  According to 38 C.F.R. Section 
4.71a, Diagnostic Code 5293, effective September 23, 2002, a 
60 percent evaluation, which is the maximum provided, may be 
assigned when there is evidence of intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past twelve months; and a 40 
percent evaluation is assigned when the incapacitating 
symptom episodes last at least four weeks, but less than six 
weeks.  

Note (1) states that for purposes of evaluations under 
Diagnostic Codes 5243, 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5243, 5293 (2003).  

This remained essentially unchanged in the revisions 
effective on September 26, 2003, under Diagnostic Code 5243.  
In June 2004, a correction was published to reinsert material 
that was inadvertently omitted from the initial publication 
of the 2003 revision.  69 Fed. Reg. 32449 (2003).  

Under the revised rating criteria for the spine beginning on 
September 26, 2003, a 100 percent evaluation is assigned for 
unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is assigned when there is unfavorable ankylosis of 
the entire thoracolumbar spine; a 40 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
thoracolumbar spine; a 20 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or with muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; and a 10 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees, or the combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees but not greater than 235 degrees, or with muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2006).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 45 
degrees, bilateral rotation is 0 to 30 
degrees, and lateral flexion to either side is zero to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (2) 
(2006); see also 38 C.F.R. § 4.71a, Plate V (2006).  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note 
(2) (2006).  

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  Id.  The normal ranges 
of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.   

The notes to the revised rating criteria for low back 
disabilities state that any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237, Note (1) (2006).  Each range of motion measurement 
is rounded to the nearest five degrees.  Id. at Note (4) 
(2006).  


Analysis

The medical evidence prior to September 26, 2003 reveals that 
the veteran has complained since service of low back pain and 
functional disability, and VA examination in November 1994 
showed flexion to 70-75 degrees, lumbosacral strain with 
degenerative changes of L5-S1.  

A January 1995 rating decision granted service connection for 
low back disability and assigned a 20 percent evaluation 
effective on October 17, 1994.  This rating was increased to 
60 percent by rating decision in February 2003, effective on 
May 30, 2001, the date of the current claim.  

The veteran complained on examination in October 2002 of low 
back pain and disability, and examination noted low back 
muscle spasm.  His range of motion testing was not performed 
due to guarding for pain.  

Under the criteria in effect prior to September 26, 2003, 40 
percent was the maximum schedular rating assigned for either 
loss of low back motion or muscle strain of the low back; and 
60 percent was the maximum assigned for intervertebral disc 
syndrome of the low back, including due to incapacitating 
episodes.  

In fact, the only diagnostic codes that provided a higher 
evaluation for low back disability prior to September 26, 
2003 were Diagnostic Code 5286, for complete bony fixation 
(ankylosis) of the entire spine at an unfavorable angle, and 
Diagnostic Code 5285, for residuals of a vertebral fracture 
with cord involvement, bedridden, or requiring long leg 
braces.  

However, as there is no evidence prior to September 26, 2003 
that the veteran had ankylosis or vertebral fracture, a 
rating in excess of 60 percent was not warranted for service-
connected low back disability.  

With respect to the criteria effective on September 26, 2003, 
the Board notes that the only rating higher than the 
veteran's currently assigned 60 percent rating is a 100 
percent evaluation provided for unfavorable ankylosis of the 
entire spine.  

When examined in July 2005, however, there was no evidence of 
ankylosis of the spine.  In fact, the veteran had motion of 
the spine in every plane, with flexion to 40 degrees with 
pain.  

Consequently, there is no basis for the assignment of a 
rating in excess of 60 percent in accordance with the new 
rating criteria after September 26, 2003.  See 38 C.F.R. 
§ 4.31 (2006).  

The Board must also determine whether a higher evaluation can 
be assigned for the veteran's low back disability by 
providing separate evaluations for the chronic orthopedic and 
neurologic manifestations of the disability, as allowed under 
the current regulations.  

The veteran did not complain on examination in July 2005 of 
radiculopathy into his lower extremities, and the examiner 
noted that there was no medical evidence of neuropathy.  

As there is no medical evidence of neurological impairment 
related to the low back warranting a compensable evaluation, 
the Board finds that a higher evaluation cannot be assigned 
by providing separate evaluations for the chronic orthopedic 
and neurologic manifestations of the veteran's low back 
disability.  

The Board notes that an evaluation higher than 60 percent is 
also not warranted for low back disability based on 
functional impairment before or after September 26, 2003.  
Deluca v. Brown, 8 Vet. App. 202 (1995).  

The veteran's 60 percent rating is greater than the maximum 
rating provided for limitation of motion under both the old 
and the new rating criteria, both of which provide a maximum 
of 40 percent for limitation of motion of the thoracolumbar 
spine.  

If, as in this case, a claimant is assigned the maximum 
disability rating available based on symptomatology that 
includes limitation of motion, and a higher evaluation can 
only be provided based on ankylosis, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Moreover, the examiner noted in July 2005 that there were no 
objective findings of additional limitation due to pain, 
fatigue, weakness, lack of endurance, or incoordination.  See 
38 C.F.R. §§ 4.40, 4.45 (2005); see also Deluca v. Brown, 
8 Vet. App. 202 (1995).  

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors 
as marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2006).  

In this regard, the schedular evaluation in this case is not 
inadequate.  In fact, the veteran is assigned a rating higher 
than the maximum provided for limitation of motion of the low 
back.  Ratings in excess of the current rating are provided 
in the Schedule for certain manifestations of the service-
connected disability, such as ankylosis of the entire spine 
at an unfavorable angle, but the medical evidence reflects 
that this manifestation is not present in this case.  

Moreover, the Board finds no evidence of an exceptional 
disability picture with marked interference with employment.  

In fact, it was noted on examination in July 2005 that, 
although motion was limited by pain, there was no additional 
impairment due to fatigue, weakness, lack of endurance, or 
incoordination.  

The evidence also does not show that the veteran has been 
recently hospitalized due to his service-connected low back 
disability.  Therefore, the RO was correct in not referring 
this case for extraschedular consideration.  

Because the preponderance of the evidence is against the 
increased rating claim addressed above, the doctrine of 
reasonable doubt is not for application with respect to the 
veteran's claim for an evaluation in excess of 60 percent for 
service-connected low back disability.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  



ORDER

An evaluation in excess of 60 percent for service-connected 
low back disability is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


